DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
	a) In page 15, in line 24, “patent” should read, “patient”.  
	b) In the abstract, in line 7, “patent” should read, “patient”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “3-D refractive index cell imaging unit”, “region-of-interest (ROI) detection unit”, “diagnosis unit” in claim 1; “measurement unit” in claim 2; “measurement unit” in claim 3; “3-D patch image capturing unit”, “patch image connector” (“connector” being used as a generic placeholder) in claim 4; “cell region extraction unit”, “cell patch sampling unit”, “ROI determination unit” in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: in claim 1, in line 6, “patent” should read, “patient”.  Claim 8 has the same problem in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 4, 8 and 9 utilize the phrase “in a form of” or “in the form of”.  For example, claim 1, in lines 5-6, recites, “...image in a form of the blood smear specimen”.  The claim also 
	b) Claims 4 and 9 utilize the phrase, “at once”.  For example, claim 4, in lines 3-4, recites, “...capture 3-D refractive index images capable of being captured at once”.  Line 7 of the claim utilizes the phrase as well.  This phrase is not clear, and renders the claims indefinite.
	c) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180211380 to Tandon et al. (hereinafter referred to as “Tandon”) in combination with by the article, “Label-free Characterization of White Blood Cells by Measuring 3D Refractive Index Maps” by Yoon et al. (hereinafter referred to as “Yoon”).
As to claim 1, Tandon discloses an apparatus for a hematologic malignancy imaging and deep learning, the apparatus comprising:
	a cell imaging unit configured to generate a slide image of a blood smear specimen by capturing an image in a form of the blood smear specimen in which blood of a patent has been smeared on a slide glass or in a form in which the 3-D refractive index slide image has a single layer or a plurality of layers on an in vitro slide glass ([0329]; [0171]; [0178]; [0210]);
	a region-of-interest (ROI) detection unit configured to sample a suspected cell segment in the blood smear specimen based on the slide image and to determine, as ROI patches, cells determined as abnormal cells ([0210], computing module; [0262]-[0263]; segmentation identifies cellular artifacts which be indicative of a disease condition; [0296] cells may be abnormal cells which are to be classified; [0329], plurality of images of cellular artifacts, correspond to patches); and
	a diagnosis unit configured to determine a sub-classification of a cancer cell corresponding to each of the ROI patches using a cancer cell sub-classification determination model constructed based on a deep learning algorithm and to generate hematologic malignancy diagnosis results by gathering sub-classification results of the ROI patches ([0210], computing module; [0333], images of cellular artifacts provided to machine-learning classification model; 
	Tandon does not disclose that the imaging unit is a 3-D refractive index cell imaging unit configured to generate a 3-D refractive index slide image of a blood smear specimen by capturing a 3-D refractive index image.  However, this is well known in the art.  For example, Yoon teaches, a 3-D refractive index cell imaging unit (section 2.1) configured to generate a 3-D refractive index slide image  of a blood smear specimen by capturing a 3-D refractive index image (section 2.2).  Yoon states that their technology has the advantage of not requiring exogenous labeling agents or staining procedures, and offers longer term observation of individual cells without phototoxicity and photobleaching processes (section 4, second paragraph).  Yoon also states that the technology is useful for characterizing white blood cells for the understanding diseases such as cancer (section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tandon’s system according to Yoon.  
As to claim 2, Tandon and Yoon render obvious the apparatus of claim 1, further comprising:
	a light source configured to have light incident on the blood smear specimen (Yoon: section 2.1);
	an interferometer configured to obtain multiple 2-D holograms by measuring transmitted light diffracted from the blood smear specimen (Yoon: section 2.1); and
	a measurement unit configured to measure a 3-D refractive index distribution of the blood smear specimens using the multiple 2-D holograms, wherein the 3-D refractive index distribution of the blood smear specimens is measured using the multiple 2-D holograms  
As to claim 4, Tandon and Yoon render obvious the apparatus of claim 1, wherein the 3-D refractive index cell imaging unit comprises:
	a 3-D patch image capturing unit configured to capture 3-D refractive index images capable of being captured at once in the form of the blood smear specimen in which the blood has been smeared on the slide glass (Tandon: [0329]. Yoon: section 2.1); and
	a patch image connector configured to generate the 3-D refractive index slide image by connecting the 3-D refractive index images captured at once (Tandon: [0333]; Fig.25, outputs 2505 of Segment 2503 together input into Coarse Classifier 2507).
As to claim 5, Tandon and Yoon render obvious the apparatus of claim 1, wherein the ROI detection unit comprises:
	a cell region extraction unit configured to extract the suspected cell segment from the 3-D refractive index slide image which is a 3-D refractive index image of all of the blood smear specimens (Tandon: [0095]-[0096]; [0146]-[0147]. Yoon: section 2.2)
	a cell patch sampling unit configured to generate a patch by sampling the extracted suspected cell segment (Tandon: [0329]); and
	an ROI determination unit configured to determine, as the ROI patches, the cells determined as the abnormal cells (Tandon: [0329]; [0296]).
As to claim 6, Tandon discloses the apparatus of claim 1, wherein the diagnosis unit generates the hematologic malignancy diagnosis results comprising a number of cancer cells for each sub-classification by gathering sub-classification results of the ROI patches ([0365]-[0366]).

As to claim 7, Tandon and Yoon render obvious the apparatus of claim 1, wherein the cancer cell sub-classification determination model determines the sub-classification of the cancer cell corresponding to each ROI patch by merging results of the deep learning algorithm (Tandon: [0333]-]0335]); to which the measured 3-D refractive index image (Yoon: section 2.2) has been input based on a probability (Tandon: classification results from a machine learning classification model, [0333], such as a convolutional neural network, [0357], have associated probabilities, as is well known).
As to claim 8, Tandon discloses a diagnosis method for a hematologic malignancy using imaging and deep learning, the method comprising:
	generating a slide image of a blood smear specimen by capturing an image in a form of the blood smear specimen in which blood of a patent has been smeared on a slide glass or in a form in which the slide image has a single layer or a plurality of layers on an in vitro slide glass ([0329]; [0171]; [0178]; [0210]);
	sampling a suspected cell segment in the blood smear specimen based on the slide image and determining, as ROI patches, cells determined as abnormal cells ([0210], computing module; [0262]-[0263]; segmentation identifies cellular artifacts which be indicative of a disease condition; [0296] cells may be abnormal cells which are to be classified; [0329], plurality of images of cellular artifacts, correspond to patches); and
	determining a sub-classification of a cancer cell corresponding to each of the ROI patches using a cancer cell sub-classification determination model constructed based on a deep learning algorithm and generating hematologic malignancy diagnosis results by gathering sub-classification results of the ROI patches ([0210], computing module; [0333], images of cellular 
	Tandon does not disclose generating a 3-D refractive index slide image of a blood smear specimen by capturing a 3-D refractive index image.  However, this is well known in the art.  For example, Yoon teaches generating a 3-D refractive index slide image of a blood smear specimen by capturing a 3-D refractive index image (section 2.2).  Yoon states that their technology has the advantage of not requiring exogenous labeling agents or staining procedures, and offers longer term observation of individual cells without phototoxicity and photobleaching processes (section 4, second paragraph).  Yoon also states that the technology is useful for characterizing white blood cells for the understanding diseases such as cancer (section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tandon’s system according to Yoon.
As to claim 9, Tandon and Yoon render obvious the method of claim 8, wherein generating the 3-D refractive index slide image of the blood smear specimen comprises:
	capturing 3-D refractive index images capable of being captured at once in the form of the blood smear specimen in which the blood has been smeared on the slide glass (Tandon: [0329]. Yoon: section 2.1); and
	generating the 3-D refractive index slide image by connecting the 3-D refractive index images captured at once (Tandon: [0333]; Fig.25, outputs 2505 of Segment 2503 together input into Coarse Classifier 2507).
As to claim 10, Tandon discloses the method of claim 8, wherein:
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tandon in combination with Yoon and U.S. Patent Application Publication 20060093200 to Sharpe (hereinafter referred to as “Sharpe”).
As to claim 3, Tandon and Yoon render obvious the apparatus of claim 1, further comprising:
	a light source configured to have light incident on the blood smear specimen (Yoon: section 2.1);
	an interferometer configured to obtain multiple 2-D holograms by measuring transmitted light diffracted from the blood smear specimen (Yoon: section 2.1); and
	a measurement unit configured to measure a 3-D refractive index distribution of the blood smear specimens using the multiple 2-D holograms, wherein the 3-D refractive index distribution of the blood smear specimens is measured using the multiple 2-D holograms, measured by the interferometer (Yoon: sections 2.1 and 2.2)
	Yoon does not teach that the 3-D refractive index distribution is measured by directly rotating the blood smear specimens.  Instead, Yoon teaches rotation of the light source (section 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665